Title: Appendix IV: To Rochambeau, 15 May
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


    
     Sir
     Philadelphia 15 May 1784
    
    The letters with which you have honored the society of the Cincinnati have been read with attention, and the several subjects regarded with the most respectful consideration.
    It is a circumstance pleasing to the society that the Count De Rochambeau has so willingly become a member and interested himself in its reputation.
    The very liberal subscriptions made by the gentlemen of the french army merit our grateful acknowledgments—But as it is inconsistent with the spirit of the confederation, and contrary to the original intention of this society to receive sums of money from foreign nations altho’ in alliance, we trust the Gentlemen will not consider it any want of our affection for them if we are obliged to decline the acceptance.
    Your request in favor of the Count De la Lancour will be fully answered by a just construction of the Institution which includes all Officers
     
     of his rank who cooperated with the Armies of the United States, And the Count Manifestly cooperated by sending a considerable detachment of his command, from St Domingo to the Continent, at his own risque: and therefore the opinion of the society is that the Count De le Lancour is a member of right.
    It is not in the ability of this meeting of the Society to comprehend the justice of all the claims which have been made, and therefore they are submitted to the meeting of the Society in france to be taken into consideration.
    The several memorials, Petitions, and Letters relative to those claims will be transmitted to the society in france, together with a copy of the Institution, as it is amended, and a circular letter communicating the reasons for those amendments. Signed in general meeting
    
     Go: Washington—Presidt
    
   